DETAILED ACTION
This office action is in response to the application filed on 04/26/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims objected to because of the following informalities:  Claim 1 line 1 “power converter” should be “A power converter”. Claims 2-13 line 1 “Converter according” should be “The converter according”. Claim 2 line 3 “as the voltage” should be “as a voltage”. Claim 3 line 3 “when the voltage” should be “when a voltage”. Claim 16 lines 6-7 “the junction point” and “and the junction point” should be “a junction point” and “and a junction point”. Claim 8 line 3 “to the junction point” should be “to a junction point”. Claim 13 last line “of the transformer and of the switching transistor” should be “of a transformer and of a switching transistor”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 last lines recite “of the input voltage” it is not clear if this input voltage is the same or different from the input signal mentioned in claim 1.  
Claims 7-9 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barauna US 2013/0016540 in view of Kutschak et al. US 2015/0372585.
	Regarding Claim 1, Barauna teaches (Figures 1-2) a power converter (Fig. 1) comprising: first and second terminals (at 4) of application of an input signal (1); a power storage capacitor (Cbus and c3) having first and second electrodes respectively coupled to the first and second terminals of application of the input signal (at 4) via a current-limiting element (RL and Sw1); at least one normally-on transistor (T1-T6); a power supply circuit capable of generating a signal (A) for powering a circuit for controlling said at least one normally-on transistor, said power supply circuit comprising third and fourth input terminals  (terminals of AUX) respectively coupled to the first and second electrodes of the storage capacitor (Cbus and C3), downstream of the current-limiting element (Sw1 and RL); and a switching diode (Dz1) having its anode connected to the first electrode of the storage capacitor (C3) and having its cathode connected to the third input terminal of the power supply circuit (input of Aux). (For Example: Par. 34-46)
	Barauna does not teach said power supply circuit comprising first and second input terminals respectively coupled to the first and second terminals of application of the input signa, upstream of the current-limiting element.
	Kutschak (Figures 1-4) said power supply circuit (112, Rr2 and D5) comprising first and second input terminals (Fig. 2, 112 input terminals) respectively coupled to the first and second terminals of application of the input signal (206), upstream of the current-limiting element (102). (For Example: Par.25-29)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Barauna to include said power supply circuit comprising first and second input terminals respectively coupled to the first and second terminals of application of the input signa, upstream of the current-limiting element, as taught by Kutschak to improve startup operation to reduce inrush current.
	Regarding Claim 2, Barauna teaches (Figures 1-2) configured to, during a converter starting phase (startup), turn off said at least one normally-on transistor (one of T1-T6) as soon as the voltage delivered by the power supply circuit (Aux) is sufficient (this is done when the startup sequence is finished and the capacitor Cbus is charge then, there is sufficient energy to provide power to the driver and turn of the switches). (For Example: Par. 34-46)
	Regarding Claim 3, Barauna teaches (Figures 1-2) the power supply circuit.
	Barauna does not teach is arranged so that the switching diode switches from the off state to the on state when the voltage across the storage capacitor reaches a predetermined threshold.
	Kutschak (Figures 1-4) arranged so that the switching diode (D6) switches from the off state to the on state (par. 36, mentions that the d6 decouples the primary stage from the bias circuit during startup and this is until the capacitor charges and normal operation begins) when the voltage across the storage capacitor (C2) reaches a predetermined threshold (Charging state). (For Example: Par.25-29)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Barauna to include arranged so that the switching diode switches from the off state to the on state when the voltage across the storage capacitor reaches a predetermined threshold, as taught by Kutschak to improve startup operation to reduce inrush current. 	
	Regarding Claim 5, Barauna teaches (Figures 1-2) wherein the current-limiting element comprises an input inductance and/or an inrush current limiting resistor (RL).
	Regarding Claim 6, Barauna teaches (Figures 1-2) the converter.
	Barauna does not teach an AC/DC conversion stage comprising a first controlled bridge comprising a first branch comprising first and second normally-on transistors in series between the first and second electrodes of the storage capacitor and, in parallel with the first branch, a second branch comprising first and second switches in series between the first and second electrodes of the storage capacitor, the junction point of the first and second normally-on transistors of the first branch and the junction point of the first and second switches of the second branch being respectively coupled to the first and second terminals of application of the input voltage of the converter via the current limiting-element.
	Barauna does not teach an AC/DC conversion stage comprising a first controlled bridge comprising a first branch comprising first and second normally-on transistors in series between the first and second electrodes of the storage capacitor and, in parallel with the first branch, a second branch comprising first and second switches in series between the first and second electrodes of the storage capacitor, the junction point of the first and second normally-on transistors of the first branch and the junction point of the first and second switches of the second branch being respectively coupled to the first and second terminals of application of the input voltage of the converter via the current limiting-element.
	Kutschak (Figures 1-4) an AC/DC conversion stage (202, Fig. 4) comprising a first controlled bridge comprising a first branch comprising first and second normally-on transistors (S1-S2) in series between the first and second electrodes of the storage capacitor (C1 or C2) and, in parallel with the first branch, a second branch comprising first and second switches (any two of D1-D3) in series between the first and second electrodes of the storage capacitor, a junction point of the first and second normally-on transistors of the first branch and a junction point of the first and second switches of the second branch being respectively coupled to the first and second terminals of application of the input voltage (with 206) of the converter via the current limiting-element. (For Example: Par.25-29)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Barauna to include an AC/DC conversion stage comprising a first controlled bridge comprising a first branch comprising first and second normally-on transistors in series between the first and second electrodes of the storage capacitor and, in parallel with the first branch, a second branch comprising first and second switches in series between the first and second electrodes of the storage capacitor, the junction point of the first and second normally-on transistors of the first branch and the junction point of the first and second switches of the second branch being respectively coupled to the first and second terminals of application of the input voltage of the converter via the current limiting-element, as taught by Kutschak to improve startup operation to reduce inrush current.

Claim(s) 4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barauna US 2013/0016540 in view of Kutschak et al. US 2015/0372585 and further in view of Moriguchi et al. US 6069811.
	Regarding Claim 4, Barauna teaches (Figures 1-2) wherein the input signal applied to the first and second input terminals of the converter is a DC voltage (at 4) or an AC voltage.
	Barauna does not teach wherein said predetermined threshold is greater than or equal to the value of said DC voltage or to the peak value of said AC voltage.
	Moriguchi (Figures 1-3) wherein said predetermined threshold (at 64) is greater than or equal to the value of said DC voltage or to the peak value of said AC voltage. (For Example: Col. 6 and Col. 7)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Barauna to include wherein said predetermined threshold is greater than or equal to the value of said DC voltage or to the peak value of said AC voltage, as taught by Moriguchi for switching devices having a relatively low withstanding voltage are used, and which does not fail even when an excessive voltage is applied to the apparatus.
Regarding Claim 10, Barauna teaches (Figures 1-2) a converter.
	Barauna does not teach wherein the power supply circuit comprises a diode rectifier bridge comprising first and second input nodes, respectively coupled to the first and second input terminals of the power supply circuit, and first and second output nodes respectively coupled to the third and fourth input terminals of the power supply circuit.
	Moriguchi (Figures 1-3)  wherein the power supply circuit (54 and 56, circuitry 80 in Fig. 2) comprises a diode rectifier bridge (82) comprising first and second input nodes, respectively coupled to the first and second input terminals of the power supply circuit (at 2), and first and second output nodes respectively coupled to the third and fourth input terminals of the power supply circuit (to 64 and at node D). (For Example: Col. 6 and Col. 7)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Barauna to include  wherein the power supply circuit comprises a diode rectifier bridge comprising first and second input nodes, respectively coupled to the first and second input terminals of the power supply circuit, and first and second output nodes respectively coupled to the third and fourth input terminals of the power supply circuit, as taught by Moriguchi for switching devices having a relatively low withstanding voltage are used, and which does not fail even when an excessive voltage is applied to the apparatus.
	Regarding Claim 11, Barauna teaches (Figures 1-2) a converter.
	Barauna does not teach wherein the power supply circuit further comprises a smoothing capacitor connected between the first and second output nodes of the diode rectifier bridge.
	Moriguchi (Figures 1-3) wherein the power supply circuit (54 and 56, circuitry 80 in Fig. 2) further comprises a smoothing capacitor (86) connected between the first and second output nodes  (at bottom node of 82 and output node of 84) of the diode rectifier bridge (82 and 84). (For Example: Col. 6 and Col. 7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Barauna to include wherein the power supply circuit further comprises a smoothing capacitor connected between the first and second output nodes of the diode rectifier bridge, as taught by Moriguchi for switching devices having a relatively low withstanding voltage are used, and which does not fail even when an excessive voltage is applied to the apparatus.
	Regarding Claim 12, Barauna teaches (Figures 1-2) a converter with normally on transistor (T1-T6).
	Barauna does not teach wherein the power supply circuit is a self-oscillating circuit comprising a transformer comprising a primary winding series-coupled with a switching transistor, at least one first secondary winding supplying the signal for powering the control circuit of said at least one normally-on transistor, and a second secondary winding supplying a signal for controlling the switching transistor.
	Moriguchi (Figures 1-3) wherein the power supply circuit (54 and 56, circuitry 80 in Fig. 2) is a self-oscillating circuit (Fig. 2 with 94) comprising a transformer (90) comprising a primary winding (90p) series-coupled with a switching transistor (88), at least one first secondary winding supplying the signal (sent through 64 for the comparator 62 which controls circuits 76 and 74) for powering the control circuit of said at least one transistor (16 or 30), and a second secondary winding (90s2) supplying a signal for controlling the switching transistor (88). (For Example: Col. 6 and Col. 7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Barauna to include wherein the power supply circuit is a self-oscillating circuit comprising a transformer comprising a primary winding series-coupled with a switching transistor, at least one first secondary winding supplying the signal for powering the control circuit of said at least one normally-on transistor, and a second secondary winding supplying a signal for controlling the switching transistor, as taught by Moriguchi for switching devices having a relatively low withstanding voltage are used, and which does not fail even when an excessive voltage is applied to the apparatus.
	Regarding Claim 13, Barauna teaches (Figures 1-2) a converter.
		Barauna does not teach wherein the first and second output nodes of the diode rectifier bridge of the power supply circuit are respectively coupled to first and second ends of the series association of the primary winding of the transformer and of the switching transistor of the power supply circuit.
	Moriguchi (Figures 1-3) wherein the first and second output nodes of the diode rectifier bridge (82) of the power supply circuit (54 and 56, circuitry 80 in Fig. 2) are respectively coupled to first and second ends of the series association of the primary winding (90p) of the transformer (90) and of the switching transistor (88) of the power supply circuit. (For Example: Col. 6 and Col. 7)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Barauna to include wherein the first and second output nodes of the diode rectifier bridge of the power supply circuit are respectively coupled to first and second ends of the series association of the primary winding of the transformer and of the switching transistor of the power supply circuit, as taught by Moriguchi for switching devices having a relatively low withstanding voltage are used, and which does not fail even when an excessive voltage is applied to the apparatus.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barauna US 2013/0016540 in view of Kutschak et al. US 2015/0372585 and further in view of Jang et al. US 6069811.
	Regarding Claim 7, Barauna teaches (Figures 1-2) a converter with normally on switches (T1-T6).
	Barauna does not teach a DC/DC conversion stage comprising a second controlled bridge comprising a first branch comprising third and fourth normally-on transistors in series between the first and second electrodes of the storage capacitor and, in parallel with the first branch, a second branch comprising fifth and sixth normally-on transistors in series between the first and second electrodes of the storage capacitor.
	Jang (Figures1-2) a DC/DC conversion stage (30) comprising a second controlled bridge comprising a first branch comprising third and fourth transistors (Q3-Q4) in series between the first and second electrodes of the storage capacitor (at Vdc) and, in parallel with the first branch, a second branch comprising fifth and sixth transistors (Q1-Q2) in series between the first and second electrodes of the storage capacitor. (For Example: Par. 25-33)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Barauna to include a DC/DC conversion stage comprising a second controlled bridge comprising a first branch comprising third and fourth normally-on transistors in series between the first and second electrodes of the storage capacitor and, in parallel with the first branch, a second branch comprising fifth and sixth normally-on transistors in series between the first and second electrodes of the storage capacitor, as taught by Jang to provide power to a different type of load like a DC load.
	Regarding Claim 8, Barauna teaches (Figures 1-2) a converter with normally on switches (T1-T6).
	Barauna does not teach wherein the DC/DC conversion stage further comprises a transformer comprising a primary winding comprising first and second ends respectively coupled to the junction point of the third and fourth normally-on transistors of the first branch of the second bridge and to the junction point of the fifth and sixth normally-on transistors of the second branch of the second bridge, via a resonant circuit.
	Jang (Figures1-2) wherein the DC/DC conversion stage (30) further comprises a transformer comprising a primary winding (Np) comprising first and second ends respectively coupled to the junction point of the third and fourth transistors (Q3-Q4) of the first branch of the second bridge and to the junction point of the fifth and sixth transistors (Q1-Q2) of the second branch of the second bridge, via a resonant circuit (Lr and Cr). (For Example: Par. 25-33)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Barauna to include wherein the DC/DC conversion stage further comprises a transformer comprising a primary winding comprising first and second ends respectively coupled to the junction point of the third and fourth normally-on transistors of the first branch of the second bridge and to the junction point of the fifth and sixth normally-on transistors of the second branch of the second bridge, via a resonant circuit, as taught by Jang to provide power to a different type of load like a DC load.
	Regarding Claim 9, Barauna teaches (Figures 1-2) a converter with normally on switches (T1-T6).
	Barauna does not teach wherein the transformer of the DC/DC conversion stage further comprises a secondary winding comprising first and second ends respectively coupled to first and second output terminals of the converter via a diode rectifier bridge.
	Jang (Figures1-2) wherein the transformer of the DC/DC conversion stage further comprises a secondary winding (Ns) comprising first and second ends respectively coupled to first and second output terminals of the converter via a diode rectifier bridge (diode bridge, Fig. 2). (For Example: Par. 25-33)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Barauna to include wherein the transformer of the DC/DC conversion stage further comprises a secondary winding comprising first and second ends respectively coupled to first and second output terminals of the converter via a diode rectifier bridge, as taught by Jang to provide power to a different type of load like a DC load.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838